Citation Nr: 1602234	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

2. Entitlement to service connection for bulimia/anorexia.

3. Entitlement to service connection for an acquired psychiatric disorder other than bulimia/anorexia, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for fibrocystic breast disease.

5. Entitlement to service connection for a disorder characterized by right lower leg nerve damage.

6. Entitlement to service connection for sinusitis.

7. Entitlement to service connection for migraine headaches, to include as secondary to sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, reopened but denied the Veteran's claim for service connection for a cervical spine disorder, and also denied claims for service connection for an acquired psychiatric disorder, to include bulimia/anorexia and PTSD, fibrocystic breast disease, a disorder characterized by right lower leg nerve damage, sinusitis, and migraine headaches.  The Veteran's notice of disagreement (NOD) was received in June 2012.  A statement of the case (SOC) was issued in January 2014, and a substantive appeal was received in February 2014.

Regarding the Veteran's claim for service connection for a cervical disorder, although the RO reopened such claim in the July 2011 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Also as an initial matter, the Board notes that the Veteran filed a claim for service connection for insomnia, PTSD/anxiety, and bulimia/anorexia.  See August 2010 VA Form 21-526.  These issues were then developed and adjudicated as claims of service connection for PTSD and bulimia/anorexia.  However, the evidence of record shows diagnoses of psychiatric disability other than PTSD (e.g., undifferentiated somatoform disorder and major depressive disorder).  In light of the decision by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized (as stated on the cover page) to encompass the other psychiatric diagnoses.

In October 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was submitted with a waiver of initial Agency of Jurisdiction (AOJ) consideration at the videoconference hearing.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for a cervical spine disorder; an acquired psychiatric disorder other than bulimia/anorexia, to include PTSD; fibrocystic breast disease; a disorder characterized by right lower leg nerve damage; sinusitis; and migraine headaches, to include as secondary to sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed May 1999 rating decision denied service connection for degenerative disc disease, cervical spine, with right arm involvement based essentially on a finding that the Veteran's postservice cervical spine disorder was not related to her service.  

2. Evidence received since the May 1999 decision that denied service connection for degenerative disc disease, cervical spine, with right arm involvement is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3. The Veteran is not shown to have a current diagnosis of bulimia and/or anorexia.  


CONCLUSIONS OF LAW

1. The May 1999 rating decision that denied service connection for degenerative disc disease, cervical spine, with right arm involvement is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
2. New and material evidence has been received to reopen the issue of service connection for a cervical spine disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

3. Service connection for bulimia/anorexia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regarding the matter of whether new and material evidence has been received to reopen a claim of service connection for a cervical disorder, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for a cervical disorder).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist in this matter.  

With regards to the Veteran's claim for service connection for bulimia/anorexia, she was provided VCAA-compliant notice in November 2010, prior to the adjudication of her claim.  The Veteran has had ample opportunity to respond/supplement the record, and neither she nor her representative has alleged that notice in this case was less than adequate. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, VA treatment records, private treatment records, personal statements from the Veteran in support of her claim, and the report from a June 2011 VA examination.  Neither the Veteran nor her representative has identified any relevant outstanding evidence.  

The Board recognizes that the below remand includes instructions for the development of additional evidence, to include treatment records.  However, for reasons that will be explained in greater detail below, it is not anticipated that any such development will have bearing on the issue being decided herein.

Finally, the Veteran was provided an opportunity to set forth her contentions during an October 2015 videoconference hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the October 2015 videoconference hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria, Factual Background, and Analysis

New and material

The Veteran's appeal regarding a cervical spine disorder arises out of her contention that this disability is etiologically related to her active duty military service, and specifically to a motor vehicle accident therein.

Service connection for a degenerative disc disease, cervical spine, with right arm involvement was denied initially by a May 1999 rating decision, based essentially on a finding that the Veteran's postservice cervical spine disorder was not related to her active duty service, to include her motor vehicle accident therein.  The Veteran did not appeal the May 1999 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.

In August 2010, the Veteran filed a claim to reopen her previously denied claim of service connection for a cervical spine disorder.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the May 1999 rating decision includes statements from the Veteran, including her testimony at the October 2015 videoconference hearing.  This evidence is new in that it was not previously submitted.  It is also material insofar as it provides additional details regarding the Veteran's theory of entitlement.  Specifically, in the statements the Veteran has submitted in support of her claim, and at the hearing, she indicates that ever since her motor vehicle accident in service, she has suffered from continuous symptoms related to her cervical spine.  These statements, and her October 2015 hearing testimony (which was offered under oath), are presumed credible for the purpose of determining whether it is new and material.

In light of the foregoing, the Board finds that the Veteran's statements, and her October 2015 videoconference hearing testimony, are both new and material, and the claim for entitlement to service connection for a cervical spine disorder is reopened.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Disorders diagnosed after separation from service may still be service-connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that she should be awarded service connection for bulimia/anorexia because she was treated for bulimia in service.  A review of her service treatment records confirm that in October 1985, she was assessed as having episodic bulimia that was transient and considered resolved.  No follow-up was deemed necessary.  In February 1986, she was referred to the mental health clinic for suspicions of bulimia.  During that visit, the Veteran reported that she had been a bulimic from May to October 1985, and that the episodes began after her boyfriend was assigned to England.  She reported further that she had only had two episodes since then, both in January 1986, and that she was no longer vomiting.  One week later, also in February 1986, the Veteran was hospitalized for bulimic observation.  On mental status evaluation, it was determined that the Veteran had an atypical eating disorder by history without current evidence of ongoing activity.

Based on the foregoing information, the Board does not dispute the Veteran's assertion that she was a bulimic in service, as the evidence clearly shows she was evaluated for bulimia in service.  Therefore, the in-service element of a service connection claim is established. 

The critical question to be resolved in this claim, then, is whether the Veteran has a current diagnosis of bulimia/anorexia.  

The Veteran's postservice records, which consist of both VA treatment records and private treatment records, are silent for any complaints, findings, treatment, or diagnosis of bulimia and/or anorexia.  

To resolve the question of whether the Veteran has a current diagnosis of bulimia and/or anorexia, she was afforded a VA examination in June 2011.  During this examination, it was noted that the Veteran had been hospitalized in February 1986, during active duty service, for binging with self-induced vomiting.  It was further noted that while the Veteran had a history of binge eating as well as a history of self-induced vomiting or other measure to prevent weight gain when weight is already below expected minimum normal weight, she did not have any current symptoms of such.  Instead, it was noted that the during the examination, the Veteran "denied any current eating disorder symptoms."  After a physical examination, wherein it was noted that the Veteran did not meet the DSM-IV criteria for anorexia nervosa, bulimia nervosa, or an eating disorder not otherwise specified (NOS), no eating disorder was diagnosed.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has, at any point during the appeal period, had a diagnosis of bulimia and/or anorexia.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"). 

In this regard, the Board acknowledges that at the October 2015 videoconference hearing, the Veteran testified that she continued to suffer from bulimia in service, even beyond February 1986, and simply did not report her bulimia to anyone (because she feared being reprimanded and/or discharged from service).  However, such evidence only tends to show that the Veteran's bulimia continued in service beyond what was documented in her service treatment records.  It does not tend to show that her bulimia continued after service.  

The Board also acknowledges that the below remand includes instructions for the development of additional treatment records.  It is not expected, however, that any such treatment records will show that the Veteran has suffered from bulimia and/or anorexia after service.  Significantly, the Veteran has not contended that she currently (or at any point during the appeal period) has suffered from bulimia and/or anorexia.  Rather, it is her contention that service-connection is warranted because bulimia is "much like alcohol or drug addiction with the exception that the patient cannot simply abstain from the 'drug' which is food."  See February 2014 statement associated with the Veteran's VA Form 9, substantive appeal.  

In the Veteran's June 2012 notice of disagreement, she stated that although her bulimia did not result in incapacitating episodes, she "worried that this disease [might] rear up again in [her] life and [wanted to] seek future treatment should [she] need to."  In her February 2014 substantive appeal, she stated that she had "worked hard to redirect [her] thoughts and keep busy when [she] would rather binge and therefore [while she did] not necessarily binge-purge and [is] of normal weight, [that did] not mean that there [was] not a continuous struggle with [the] disease."

The Board is sympathetic to the Veteran's assertions.  However, the Court has held that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the evidence does not show that the Veteran currently has an eating disorder.  The Board encourages the Veteran to reapply for these benefits, however, should the she later develop an eating disorder, which she believes is related to her in-service treatment for bulimia.

Again, while the Board is aware of and appreciates the Veteran's arguments and concerns, the regulatory criteria and legal precedent governing her claim for service connection for bulimia/anorexia are clear and specific, and the Board is bound by such law.  Therefore, the Board must find that, at this time, service connection for bulimia/anorexia is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal to reopen a claim of service connection for a cervical disorder is granted.

Service connection for bulimia/anorexia is denied.


REMAND

Cervical spine disorder

As was discussed above, the Veteran seeks service connection for a cervical spine disorder, which she asserts is etiologically related to injuries sustained during a motor vehicle accident in service.  The Veteran's service treatment records show that in March 1988, she reported that she had been in a car accident a few days earlier and complained of a sore throat and body aches since then.  On examination, it was noted that the Veteran's cold symptoms started before the accident and that she also had slight discomfort in the C6-T5 area with bruising.  Viral illness/upper respiratory infection and soft tissue injuries were assessed, and the Veteran was prescribed medication with instructions to rest and follow-up, if her back pain persisted.

Subsequent to that incident, the Veteran was seen on several other occasions in service for symptoms related to the cervical spine.  For example, in November 1992, it was noted that the Veteran had cervical stiffness.  In a separate treatment record, also dated in November 1992, it was noted that the pain at the base of the Veteran's neck was improved but still present; muscle strain improving slowly was assessed.  One month later, in December 1992, she was noted to have full cervical range of motion.  

The Veteran's service treatment records also include a March 1989 physical profile serial report, which shows that the Veteran was restricted for one month from running, jumping, marching, climbing and wearing boots due to a nerve entrapment.  However, the report does not indicate the location of the nerve entrapment. 

The Veteran's postservice treatment records show that in April 1995, the Veteran had an X-ray and MRI of the cervical spine; it revealed degenerative disc disease at the C4-5, C5-6, with loss of cervical lordosis, and a right herniated nucleus pulposus (HNP) at the C5-6, with probable compression of the C5 root and effacement and compression of the right side.  In May 1995, the Veteran reported that her neck complaints had started randomly in March 1995, but noted that she had sustained a whiplash injury 8 years earlier.  

The Veteran has been afforded two VA examinations thus far in conjunction with her claim for service connection for a cervical spine disorder.  On February 1996, it was the examiner's opinion that the Veteran's HNP C5-6 and C4-5 with some limitation of motion in pain in the neck and clavicle might be associated with Persian Gulf syndrome.  Such an opinion is not probative because it is phrased in speculative terms.  However, the Veteran's service personnel records do show that while serving on temporary duty to Incirlik Air Base Turkey, she volunteered her off-duty time to support humanitarian relief for Kurdish refugees during Operation Provide Comfort.  Therefore, another medical opinion is necessary to determine whether the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.

Regarding the June 2011 VA examination, although the Veteran's cervical spine was examined, and it was noted that she had pain in her neck, an opinion was not offered as to the etiology of any current cervical disorder.  Given the Veteran's service treatment records which show that she was involved in a motor vehicle accident in March 1988 and suffered from slight discomfort in the C6-T5 area with bruising, as well as the Veteran's complaints of continuous cervical spine problems since service, the Board finds that an opinion is necessary.  The Board observes, however, that in an April 2009 treatment note from Dr. JM.H., a neurologist, it was noted that the Veteran had reported a history of a neck injury with C4-C5 disc bulge related to a gymnastic injury at age 22.  As the Veteran has not previously claimed that she suffered a gymnastic injury in service, and it is not documented in her service treatment records, it is unclear whether such injury occurred during service or prior to service.  Nevertheless, such history must be taken into consideration when an opinion is offered as to whether any current cervical disorder is related to the Veteran's service, to include her motor vehicle accident therein.

Acquired psychiatric disorder

It is the Veteran's contention that she has PTSD as a result of her service.  Specifically, she states that she has PTSD from 1) being on duty and witnessing an F-111 crash in September 1992 while stationed at Royal Air Force Upper Heyford, England; 2) from seeing malnourished children and dying individuals while delivering food and medical supplies to Kurdish refugees at sites in Iraq as part of Operation Provide Comfort in June/July 1991; and 3) from being the subject of sexual advances from a senior officer in 1987 (date uncertain).

The Veteran's postservice VA treatment records (from November 2010 to June 2011) include diagnoses of PTSD and depressive disorder; however, these treatment records discuss only the Veteran's current symptomatology and do not address the basis for those diagnoses.

In June 2011, the Veteran was provided a VA examination; somatoform disorder, major depressive disorder, and chronic PTSD were diagnosed.  Despite the first two stressors being corroborated by her service personnel records, it was not the examiner's opinion that the Veteran's current psychiatric disabilities were related to either the F-111 crash or her participation in providing humanitarian relief for Kurdish refugees.  The examiner noted that no mental health or somatic medical conditions during either time periods were noted in the service treatment records.

Regarding the third stressor, the examiner noted the Veteran's allegation that she became more withdrawn and had worsened bulimia after she felt targeted sexually, but pointed out that her service treatment records showed that she was treated for bulimia from October 1985 to February 1986.  Meanwhile, her service personnel records showed that the individual whom she alleges made the sexual advances did not appear in her chain of command until her performance review in November 1988.  The examiner then noted that there were no treatment records for increased bulimia symptoms or somatic medical symptoms in either 1987 or 1988.

Accordingly, the examiner opined that the Veteran's undifferentiated somatoform disorder was not related to her service because her service treatment records did not support the diagnosis of that disorder during her term of enlistment.  The examiner also opined that while the Veteran met the criteria for PTSD, those symptoms did not appear in proximity to the named stressors.  Therefore, it was more likely than not that the current diagnosis of PTSD was related to the domestic violence/abuse she had encountered in her most recent marriage.  As for the major depressive disorder, the examiner stated that this was diagnosed in July 2010 and was more likely than not related to the Veteran's current situational stressor and long-standing sleep impairment.

After reviewing the June 2011 VA examination report, the Board finds that a new examination for a medical opinion is necessary.  First, the Veteran's service treatment records show that in a July 1989 gynecologic clinic annual examination treatment record, it was noted that the Veteran was taking Elavil, an anti-depressant.  Also, in a September 1989 dental patient medical history report, it was noted that the Veteran had a history of depression treatment and that she had been prescribed anti-depressants.  These findings were not discussed by the June 2011 VA examiner.  

Second, the VA examiner opined that the Veteran's PTSD was not related to her service because her symptoms did not appear in proximity to the named stressors.  It is observed, however, that such symptoms need not appear contemporaneously with the in-service incidents.  In statements in support of her claim and at the October 2015 videoconference hearing, the Veteran has stated that she now experiences symptoms such a hypervigilance, difficulty sleeping, nightmares, and startled responses, which she relates to her in-service stressors.  She has also submitted lay statements from two of her acquaintances who describe her current psychiatric symptoms.  The examiner did not discuss any of these statements in her opinion report.

Third, regarding the Veteran's claimed stressor of having been the target of sexual advances from a senior officer, the examiner discounted this event essentially because her claims of bulimia were documented in her service treatment records as having taken place prior to that event.  However, it is the Veteran's contention that her bulimia worsened after the incident, not that it began after the incident.  At the October 2015 videoconference hearing, the Veteran explained that after she was treated for bulimia in service, she did not report her future incidents of bulimia and anorexia because she was afraid of being reprimanded and/or discharged.  Therefore, the subsequent incidents of bulimia would not be recorded in her service treatment records.  The Veteran also stated at the October 2015 videoconference hearing that after the incident with her senior officer, she became a "super achiever" and "focused on trying to do everything more than perfect to not be targeted."  The Veteran's representative has thus pointed to the Veteran's service personnel records subsequent to that incident to show that they are a marker of the incident having occurred.  Finally, although the examiner related the Veteran's current PTSD to the domestic violence/abuse she had encountered in her most recent marriage, the Veteran argued at the October 2015 videoconference hearing that her marriage to an abusive individual was the result of having been a sexual target in service.  Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, as it is (in part) here, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Accordingly, a medical opinion based on a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

Finally, to the extent that the Veteran has been given a diagnosis of an undifferentiated somatoform disorder, the Board notes that the Veteran's service personnel records support her claim of having flown to Iraq to deliver food and medical supplies to Kurdish refugees.  Accordingly, it should also be opined as to whether any of the Veteran's psychiatric symptoms, to include sleep problems and/or those related to her undifferentiated somatoform disorder diagnosis, are related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  

Fibrocystic breast disease

The Veteran seeks service connection for fibrocystic breast disease, which she asserts had its onset in service.  Her service treatment records show that in February 1993, she was seen for diffuse generalized nodularities in the bilateral breasts.  Probable fibrocystic breast disease was assessed.  In April 1993, rule out fibrocystic breast disease was assessed.  In November 1993, during an annual examination, rule-out hormonal nodularities in the bilateral breasts was assessed.  

The Veteran's postservice treatment records, to include VA and private treatment records, are silent for any complaints, findings, treatment, or diagnoses related to fibrocystic breast disease.  On June 2011 VA examination, it was noted that the Veteran had breast implants with an "indentation" on the left side.  She had no pain or other problems, and it was further noted that her last mammogram in 2001 had been normal.  Based on this information, it was determined that the Veteran did not have a current disability.

However, at the October 2015 videoconference hearing, it was the Veteran's testimony that she still experiences pain in her breasts and that nodules are still present.  In light of this testimony, the Board finds that another VA examination would be of assistance in determining whether the Veteran, in fact, has a disability of the breasts, to include fibrocystic breast disease.  Furthermore, given the record, an opinion should also be obtained to determine whether the Veteran's pain in the breasts and/or nodules, if any, are related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  

A disorder characterized by right lower leg nerve damage

The Veteran seeks service connection for a disorder characterized by right lower leg nerve damage, which she asserts had its onset in service.  Her service personnel records show that in May 1989, she was seen for follow-up after having experienced sudden onset numbness in the lateral and anterior portions of her right leg and in the dorsum right ankle and foot in March 1989.  The impression was resolving peroneal nerve palsy.  One week later, also in May 1989, the Veteran was casted for a custom molded ankle foot orthosis for her right peroneal nerve palsy.  In June 1989, she was seen again by the orthopedic clinic for follow-up of the right peroneal nerve palsy.  It was noted to be much improved with the Veteran's strength and sensation returning.  Resolving spontaneous right peroneal nerve palsy was assessed, and the Veteran was returned to active duty with a 30-day physical profile for right peroneal nerve palsy.

On June 2011 VA examination, the Veteran was given a diagnosis right lower leg nerve sensorial damage (paresthesia).  The examiner opined that this disability was "less likely as not" related to the peroneal nerve palsy diagnosed in 1989.  The examiner explained that the "paralysis" diagnosed at that time was "resolving," as stated in the May 1989 service treatment record.  The only remaining symptom was "numbness" on the shin of the right leg and the lateral aspect of the foot.  The examiner noted that the Veteran did not have currently any evidence of motor dysfunction on the legs or the feet.  The examiner also noted that postservice, the Veteran had complained of paresthesias in other parts of her body, such as the upper extremities.  Although her nerve conduction studies had been normal, the examiner noted that this "alleged paresthesias may be part of a generalized condition."  Finally, the examiner noted that the Veteran had a history of right L5 radiculopathy, with a lumbar MRI that revealed disc abnormalities along the L4-5 and L5-S1.  The examiner explained that this condiction might be a contributing factor for the numbness on the Veteran's sural nerve distribution.  Moreover, she had generalized muscle pains related to her fibromyalgia.  Therefore, the examiner concluded:

It can be thought that current the [sic] sensorial dysfunction (paresthesias) could be a residual of the original nerve condition diagnosed in 1989, however, taking in consideration all the above factors it is least as likely as not (50/50 probability) that the current right lower leg nerve sensorial damage (paresthesia) is merely related to the peroneal nerve palsy diagnosed in 1989.

In the February 2014 statement attached to the Veteran's substantive appeal, she disputed these findings and noted that while fibromyalgia could contribute to numbness and tingling, it did not contribute to loss of function, which is something she still has.  (At the October 2015 videoconference hearing, the Veteran described the problem as, "My foot flops on the ground and you just work around it.  I've been told there's not, they can't really fix it, they can't repair it.  It's nerve damage, so I could be in a brace or I could just deal with it.")  The Veteran noted further that the condition in her right lower leg preceded her fibromyalgia diagnosis.

Given the Veteran's contentions, the Board finds that another VA examination for a  medical opinion is necessary to address her concerns.  Furthermore, as with the Veteran's above remanded claims for service connection, a medical opinion is also necessary to determine whether the Veteran's disorder characterized by right lower leg nerve damage is related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  

Sinusitis

The Veteran seeks service connection for sinusitis, which she asserts had its onset in service.  Her service treatment records show that in December 1987, she was seen for right septal deviation and large turbinates; a septoplasty was planned.  An operative report from February 1988 shows that she underwent a septorhinoplasty.  

Subsequent treatment records show that after service, in April 1995, the Veteran had a Persian Gulf War examination.  During that examination, it was noted that the Veteran's problems included sinusitis.  In May 1995, she was also noted to have recurrent eye and sinus infections.  

In March 2006, the Veteran was seen for migraine headaches.  It was noted that they began in January 2005 and were thought to be secondary to sinus congestion.

Based on the foregoing, it is not in dispute that after service, the Veteran continued to have sinusitis/sinus problems.  As was discussed in the decision above, however, it is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Veteran filed a claim for service connection for sinusitis in August 2010.  Therefore, the question to be addressed in this case is whether just prior to or from that date, the Veteran has ever been given a diagnosis of sinusitis.  On June 2011 VA examination, it was the examiner's finding that there was "not current evidence of sinus disorder."  Therefore, a nexus opinion was not provided.  

However, the Board notes that the June 2011 VA examination report provides conflicting information in that, in the medical history portion of the report, it was indicated that the Veteran had experienced 2 incapacitating episodes of sinusitis during the past 12-month period.  This suggests that although the Veteran may not have had sinusitis at the time of the VA examination, she had sinusitis during the appeal period.  Significantly, it has been the Veteran's consistent contention (both in written statements and at the October 2015 videoconference hearing) that she continues to receive treatment and take medication for this condition.  Accordingly, remand for another VA examination to clarify the status of the Veteran's sinusitis disability is necessary.

Finally, given the status of the Veteran's record, a medical opinion is also necessary to determine whether she has a sinus disorder that is related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  

Migraine headaches, to include as secondary to sinusitis

The Veteran seeks service connection for migraine headaches, which she claims had its onset in service.  Her service treatment records show that in December 1987, the Veteran was assessed as having right eye/sinus pain and possible septal spur headaches.  They also show that she was at various periods of time prescribed Elavil, which she states was prescribed, in part, to treat her migraine headaches.  See Veteran's statement attached to the February 2014 substantive appeal.  The Veteran further states that there were occasions in service where she suffered from migraine headaches but did not seek treatment because "many men and women in the military would simply not seek treatment for medical conditions for fear of being discharged and simply learned to work around and through their pain."

Postservice treatment records show that, in April 1995, the Veteran complained of migraine headaches for one month, which she reported had started two years earlier.  In a Persian Gulf War evaluation, also conducted in April 1995, it was noted that the Veteran suffered from headaches that were severe and debilitating in nature, and manifested by photophobia and mild nausea.  A June 1995 treatment record from the neurology clinic shows that the Veteran continued to complain of headaches.  

In a March 2006 treatment record, it was reported that the Veteran's migraine headaches began in January 2005, and that they were thought to be secondary to sinus congestion.  The Veteran also reported having a previous history of headaches, which occurred in 1993 (in service).  In April 2006, she reported a 15-year history of migraine headaches.  She indicated that they had occurred intermittently for two years in the military.  

In February 2008, the Veteran reported that she had just started taking medication for chronic sleep deprivation and migraine headaches.  In April 2009, it was noted that the Veteran had rare migraine headaches.

The Veteran has not been provided a VA examination in this matter.  However, based on the foregoing information, the Board finds that an opinion is necessary to determine whether the Veteran's current migraine headaches is related to her in-service complaints of headaches.  Furthermore, the record also suggests that the Veteran's headaches may be secondary to her sinus disorder.  Although the Veteran did not claim secondary service connection for her migraine headaches, that theory of entitlement must now be addressed.  

Finally, as with the Veteran's other remanded claims for service connection, a medical opinion is also necessary to determine whether she has migraine headaches that are related to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following actions:

1. 	Regarding the claim of service connection for migraine headaches, to include as on a secondary basis, send the Veteran a letter providing her the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises her of the evidence needed to support a claim of service connection for migraine headaches as secondary to her sinusitis.  See 38 C.F.R. § 3.310.  The Veteran and her representative should be afforded an appropriate period of time to respond, and the RO/AOJ should arrange for any further development suggested by their response(s).

2. 	Ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her cervical spine disorder; acquired psychiatric disorder other than bulimia/anorexia, to include PTSD; fibrocystic breast disease; disorder characterized by right lower leg nerve damage; sinusitis; and migraine headaches, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO/AOJ should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  

3. 	Secure for the record a copy of the complete record of all VA treatment the Veteran has received since June 2011.

4. 	After the foregoing records development has been completed, arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of her cervical spine disorder, fibrocystic breast disease; disorder characterized by right lower leg nerve damage; sinusitis; and migraine headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include a copy of this remand) in conjunction with the examination, giving particular attention to her complete service treatment records, the lay statements of record (to include her October 2015 videoconference hearing testimony), and any medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner is asked to provide opinions that respond to the following:

(a) What is (are) the diagnosis(es) for the symptoms related to the Veteran's claimed cervical spine disorder, fibrocystic breast disease, disorder characterized by right lower leg nerve damage, sinusitis, and migraine headaches, if any?

(b) For each cervical spine disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include a March 1988 motor vehicle accident therein?  In so opining, the examiner must consider and discuss specifically the May 1995 treatment note wherein the Veteran noted that she had sustained a whiplash injury 8 years earlier and the April 2009 treatment note from Dr. J.M.H., a neurologist, wherein it was noted that the Veteran had reported a history of a neck injury with C4-C5 disc bulge related to a gymnastics injury at age 22.

(c) For each disability of the bilateral breast diagnosed, to include fibrocystic breast disease, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include her treatment for probable fibrocystic breast disease therein.  In so opining, the examiner must consider and discuss the conflicting evidence of record (i.e., the June 2011 VA examination report wherein it was determined that the Veteran had normal breasts versus the Veteran's statements indicating that she still has nodules and experiences pain in her bilateral breasts).

(d) For each disability diagnosed related to the right lower leg, to include any nerve damage, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include her treatment for spontaneous right peroneal nerve palsy therein.  In so opining, the examiner must consider and discuss the June 2011 VA examiner's opinion as well as the arguments presented by the Veteran in her February 2014 statement, which was attached to her substantive appeal.

(e) If it is determined that the Veteran either currently has or has had a diagnosis of sinusitis at any point during the appeal period, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to her service, to include her treatment for sinus problems and septorhinoplasty therein.  

(f) If is determined that the Veteran has not had a diagnosis of sinusitis at any point during the appeal period, please consider and discuss the significance of the June 2011 VA examiner's notation that the Veteran had experienced 2 incapacitating episodes of sinusitis during the past 12-month period.  The examiner should also consider and discuss the Veteran's contention that she continues to receive treatment and take medication for sinusitis. 

(g) If it is determined that the Veteran has migraine headaches, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to her service, to include her treatment for headaches therein.  The examiner should also comment on her having been prescribed Elavil in service, which the Veteran asserts was prescribed, in part, because of her headaches.

(h) If it is determined that the Veteran has migraine headaches, but they are not related to her service, please provide an opinion as to whether they are caused by and/or aggravated (i.e., increased in severity due to) her sinusitis.  

The examiner must explain the rationale for all opinions, and comment on those already in the record, explaining the rationale for either agreement or disagreement with each.  If the medical guidance sought cannot be offered, there must (to comply with governing legal guidelines) be an explanation of why such cannot be provided.

5. 	After the above records development has been completed, arrange for the Veteran to be afforded an examination by a psychiatrist or psychologist to determine the nature and likely etiology of any acquired psychiatric disorder other than bulimia/anorexia, to include PTSD.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  However, the examiner should also identify all current psychiatric disabilities diagnosed during the examination.

The examiner should review the historical records for evidence that might reflect that the claimed sexual targeting incident actually occurred during military service.  In performing such review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that the claimed sexual targeting incident actually occurred during military service.

The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressors and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressors.

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In addressing the foregoing requests, the examiner should also discuss specifically the psychiatric diagnoses already of record (to include undifferentiated somatoform disorder, PTSD, and major depressive disorder), and whether he or she disagrees with those past diagnoses.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. 

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

6. 	After the above development has been completed, forward the Veteran's claims file (to include a copy of this remand) to an appropriate physician for a medical opinion as to whether any of the claimed symptoms related to her cervical spine disorder, fibrocystic breast disease; disorder characterized by right lower leg nerve damage; sinusitis; migraine headaches; and acquired psychiatric disorder represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service (from June/July 1991), or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  If any of the above symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested.

In responding to the foregoing request, the examiner should review the entirety of the claims file (in particular, the Veteran's service treatment records, postservice treatment records, statements from the Veteran, and all VA examination reports of record, to include those conducted as a result of this remand).  The need for an additional examination is left to the discretion of the physician selected to provide the addendum opinion.  (If any additional examination/opinion is deemed necessary, such an examination should be scheduled and the examiner should be asked to address the same questions.)

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

7. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims seeking service connection for a cervical spine disorder; an acquired psychiatric disorder other than bulimia/anorexia, to include PTSD; fibrocystic breast disease; a disorder characterized by right lower leg nerve damage; sinusitis; migraine headaches, to include as secondary to sinusitis; and to include as due to undiagnosed illness.  If any of the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


